Citation Nr: 0920063	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-11 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1941 to June 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for left ear hearing 
loss and tinnitus.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss manifested many years 
after service and is unrelated to his service or to any 
incident therein.

2.  The Veteran's tinnitus manifested many years after 
service and is unrelated to his service or to any incident 
therein.


CONCLUSIONS OF LAW

1.  The Veteran's left ear hearing loss was not incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).  

2.  The Veteran's tinnitus was not incurred in or aggravated 
by his active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including sensorineural hearing loss and tinnitus, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.       

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

Service medical records show that in November 1941, the 
Veteran was treated for moderately severe, acute right otitis 
externa.  The records also indicate that he received 
treatment for mild bilateral otitis media in January 1942 and 
February 1942.  On separation examination in March 1945, the 
Veteran made no complaints regarding his hearing and did not 
report any tinnitus.  The Veteran's hearing was found to be 
within normal limits, and the examiner did not diagnose him 
with any tinnitus.  Tthere were only three recorded 
complaints during a four-year period of service and one of 
those times he was specifically diagnosed with an acute 
condition.  Therefore, the Board therefore finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established in these cases.  38 C.F.R. 
§ 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claims for service connection for left 
ear hearing loss and tinnitus.  38 C.F.R. § 3.303(b).  

The first post-service evidence of hearing loss is a November 
2005 private audiometric evaluation where the Veteran was 
diagnosed with mild to moderately severe bilateral 
sensorineural hearing loss.  

The first post-service evidence of tinnitus is an April 2006 
VA examination.  The Veteran reported incurring a left ear 
infection during service due to swimming in a lake while 
stationed in Florida.  He stated that after he had been 
treated for ear infections in 1941 and 1942, he had not 
experienced any subsequent hearing problems with his ears 
until he was evaluated for hearing loss in November 2005.  He 
complained that he had suffered from bilateral tinnitus since 
the 1970s that recurred every week for at least one hour.  
Examination revealed a sloping, mild to moderately severe 
sensorineural hearing loss bilaterally.  Speech recognition 
was considered good bilaterally.  Middle ear function was 
normal in both ears, and there was no evidence of residual 
middle ear or external ear involvement.  Acoustic reflexes 
were consistent with cochlear etiology of bilateral hearing 
loss.  The examiner reviewed the entire claims file and 
diagnosed the Veteran with bilateral hearing loss and 
tinnitus.  The examiner opined that the Veteran's left ear 
hearing loss was not related to his ear infections in service 
because his currently documented bilateral symmetrical 
sensorineural hearing loss would not be associated with an 
episode of otitis media or otitis externa in 1941 to 1942.  
The examiner explained that the Veteran had not reported any 
subsequent ear infections or ear pain since 1942 and did not 
have a history of hearing aid use or prior hearing testing.  
The examiner concluded that the Veteran's hearing loss was 
most likely associated with the normal aging process.  With 
respect to the Veteran's bilateral tinnitus, the examiner 
opined that it was not caused by or a result of service 
because the Veteran had reported tinnitus being present only 
since the 1970s.  The examiner also explained that his weekly 
occurring tinnitus that lasted for an hour was not abnormal 
within a normal population.  The examiner was unable to 
render an opinion regarding whether the tinnitus and hearing 
loss shared a common etiology or whether the tinnitus caused 
the Veteran's hearing loss without resorting to speculation.      

In a September 2006 private medical report, the Veteran 
complained of significant hearing loss that was worse in his 
left ear.  He reported having hearing loss in 1941 after 
suffering an ear infection in service and stated that he had 
experienced poor speech discrimination in his left ear ever 
since that time.  Examination of the head, face, nose, 
external ear, external auditory canals, tympanic membranes, 
nasal mucosa, septum, turbinates, lips, teeth, gums, oral 
mucosa, tongue, palate, posterior pharynx, and neck were 
essentially normal.  The physician diagnosed the Veteran with 
chronic bilateral sensorineural hearing loss with poor 
discrimination on the left side.  The physician opined that 
the Veteran's hearing loss and poor discrimination may have 
been due to the previous infection that the Veteran reported 
having during service.  

In July 2007, the VA examiner reviewed the Veteran's entire 
claims file and opined that she could not render an opinion 
regarding whether the Veteran's hearing loss and tinnitus 
were due to acoustic trauma in service without resorting to 
mere speculation.  She explained that there was a long length 
of time between the date of the claimed acoustic trauma to 
the present.  She further reasoned that the degree and 
configuration of the Veteran's present hearing loss could 
just as likely be due to presbycusis since the hearing loss 
was sloping, bilateral, and symmetrical.  The examiner also 
noted that a September 2005 study of noise and military 
service conducted by The Institute of Medicine found that 
there was no scientific basis for concluding that hearing 
loss that developed 20 or 30 years later was causally related 
to military service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place less probative value on the 
September 2006 private medical opinion.  While the physician 
related the Veteran's hearing loss to his period of active 
service, this appears to have been based primarily upon a 
history provided by the Veteran, rather than upon a complete 
review of the evidence of record.  The filtering of the 
Veteran's account of his military service through his 
physician does not transform the Veteran's account into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Additionally, the medical opinion was 
speculative, in that the physician found that the Veteran's 
hearing loss may have been due to the infection he incurred 
during service.  A finding of service connection may not be 
based on a resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Bloom v. West, 12 Vet. App. 185 (1999) 
(treating physician's opinion that Veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of a claimed disorder 
or any such relationship).  The Board also finds that the 
opinion was not supported by adequate rationale, as no 
explanation was given as to why the Veteran's current hearing 
loss was related to his ear infections in service when there 
had been no objective evidence that the Veteran had 
experienced any ear problems until 2005.  If the examiner 
does not provide a rationale for the opinion, this weighs 
against the probative value of the opinion.  Sklar v. Brown, 
5 Vet. App. 140 (1993).  The Board is not bound to accept 
medical opinions that are unsupported by the medical evidence 
or based upon an inaccurate factual background.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The Board assigns greater weight to the April 2006 and July 
2007 VA medical opinions.  In placing greater weight on the 
April 2006 and July 2007 opinions, the Board notes that the 
VA examiner made a thorough review of the claims file and 
provided a rationale for the opinions.  In forming the 
opinions, the examiner reasoned that the Veteran's hearing 
loss was due to the aging process and that his tinnitus was 
not abnormal within a normal population.  She also noted that 
the length of time between the ear infections to the present, 
the degree and configuration of the Veteran's hearing loss, 
and published principles of medical literature supported why 
the Veteran's left ear hearing loss and tinnitus were not 
related to service.  Furthermore, the VA examiner reviewed 
the Veteran's entire claims file in rendering her opinion.  
Some factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
Veteran's history, and the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The 
Board accordingly finds the April 2006 and July 2007 VA 
medical opinions to be the most probative and persuasive as 
to whether the Veteran's left ear hearing loss and tinnitus 
were related to service because the examiner based the 
opinions on a comprehensive review of the claims file and 
adequate rationale.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
Veteran's current left ear hearing loss and tinnitus.  In 
addition, no sensorineural hearing loss or tinnitus were 
diagnosed within one year of separation from service, so 
presumptive service connection is not warranted for left ear 
hearing loss or tinnitus.    

The Veteran contends that his current left ear hearing loss 
and tinnitus are related to his active service.  However, as 
a layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced or 
observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first post-service evidence of the 
Veteran's left ear hearing loss is in November 2005, 
approximately 60 years after his separation from service, and 
the first post-service evidence of the Veteran's tinnitus is 
in April 2006, approximately 61 years after his separation 
from service.  In view of the lengthy period without 
treatment, the Board finds no evidence of a continuity of 
symptomatology, and this weighs heavily against the claims.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's left ear hearing loss 
and tinnitus developed in service.  Therefore, the Board 
concludes that left ear hearing loss and tinnitus were not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claims for service connection, 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2005; a rating 
decision in April 2006; and a statement of the case in 
February 2007.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for left ear hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


